First 
I very respectfully invite all those who have not done 
so to read the book that I am holding, one of the most 
recent by Noam Chomsky, who is among the most 
prestigious American and world intellectuals. The 
book, “Hegemony or Survival: America’s Quest for 
Global Dominance”, is an excellent work to help us 
understand what happened in the world of the twentieth 
century and what is happening now, which is the 
greatest threat looming over our planet: the 
hegemonistic claims of American imperialism, which 
threaten the very survival of the human species. We 
continue to warn about this danger and to appeal to the 
people of the United States and the world to halt this 
threat, which is like the sword of Damocles hanging 
over our heads. 
 I had considered reading a chapter from the book, 
but to save time I shall confine myself to a 
recommendation. The book is very good, an easy read. 
I am sure, Madam President, that you are familiar with 
it. It is published in English, German, Russian and 
Arabic. The first people who should read it are our 
brothers and sisters in the United States, because the 
threat is in their own house. The Devil is there; the 
Devil himself is in the house. 
 The Devil came here yesterday, right here. It still 
smells of sulphur today. Yesterday on this rostrum the 
President of the United States, whom I refer to as the 
Devil, talked as if he owned the world. It would be 
appropriate to have a psychiatrist analyse yesterday’s 
address by the President of the United States. As the 
spokesman of imperialism he came to share his 
prescriptions for preserving the current pattern of 
domination, exploitation and pillage of the peoples of 
the world. It was like an Alfred Hitchcock movie. I 
would even propose a title: “The Devil’s Recipe”. 
 As Chomsky says here clearly and in depth, 
American imperialism is doing all it can to consolidate 
its hegemonistic system of domination. We cannot 
allow it to do that. We cannot allow the establishment 
and consolidation of world dictatorship. The address of 
the world tyrant, cynical and full of hypocrisy, shows 
the imperialists’ intention to control everything. They 
say that they want to impose a democratic model, but it 
is the democratic model of their own conception: the 
false democracy of elites, and furthermore an original 
democratic model imposed by bombs, bombardments 
and invasions. What a strange democracy! It would be 
necessary to revise the ideas of Aristotle and the other 
Greek pioneers of democracy in the face of this model, 
imposed by marines, invasions, aggression and bombs. 
 The President of the United States told us 
yesterday in this Hall, “everywhere you turn you hear 
extremists who tell you that you can escape your 
misery and retain your dignity through violence and 
terror and martyrdom.” (see ). Wherever he 
looks he sees extremists, and when he looks at your 
colour, my brother, he thinks “You are an extremist”. 
Mr. Evo Morales Aima, the worthy President of 
Bolivia, looks like an extremist to him. The 
imperialists see extremists everywhere. 
 No, it is not that we are extremists. What is 
happening is that the world is waking up and people 
everywhere are rising up. I tell the world dictator “I 
have a feeling that the rest of your days will be a living 
nightmare, because everywhere you will see us rising 
up against American imperialism, demanding freedom, 
equality of peoples and respect for the sovereignty of 
nations.” Yes, we may be described as extremists, but 
we are rising against the empire, against the model of 
domination. 
 
 
11 06-52879 
 
 The President also said, “I would like to speak 
directly to the people across the … Middle East: my 
country desires peace.” That is true. If we walk through 
the streets of the Bronx, New York, Washington, San 
Diego, California, San Antonio and San Francisco — 
anywhere in the United States — and speak to 
individual citizens, we shall find that the country does 
want peace. The difference is that the Government of 
the United States does not. It wants to impose its 
system of exploitation and pillage and its hegemony 
through war. If it wants peace, what is happening in 
Iraq? What happened in Lebanon and Palestine? What 
has happened over the past hundred years in Latin 
America and in world? Now there are new threats 
against Venezuela and Iran. 
 The President spoke to the people of Lebanon, 
saying “Many of you have seen your homes and 
communities caught in crossfire.” What cynicism! 
What a capacity to lie shamelessly! Was it crossfire 
when bombs were dropped on Beirut with millimetric 
precision? He was thinking of a Western, where men 
shoot from the hip and somebody gets caught in the 
crossfire. This was imperialist fire, fascist fire, the fire 
of an assassin, the genocidal firing of the empire and 
Israel on the innocent people of Palestine and Lebanon. 
That is the truth. 
 Now it is said that we are suffering because we 
see homes destroyed. Early this morning I was looking 
at some statements in preparing my remarks, and I 
have brought with me a document in which I note that 
the President of the United States came to talk to the 
peoples. He said “To the people of Afghanistan”, “To 
the people of Lebanon”, “To the people of Iran”. He 
addressed them all directly. One wonders what those 
peoples would tell him if they were given the 
opportunity. What would they have to say? I know 
what is in the soul of the peoples of the south, the 
oppressed peoples. They would say “Yankee 
imperialist, go home!” That would be the cry of the 
peoples of the world if they could speak with one voice 
to the American imperialists. 
 That is why last year when I came to this Hall, as 
I have been doing for the past eight years, I said 
something that has now been fully confirmed. Hardly 
anybody here can defend the United Nations system. 
Let us be honest and accept that the system born after 
the Second World War has collapsed. It is worthless. It 
is true that it serves to bring us together once a year to 
meet, make statements, prepare long documents, reflect 
and listen to good speeches like those yesterday by 
President Evo and President Lula and the ones we have 
just heard from the President of Sri Lanka and the 
President of Chile. But the Assembly has been turned 
into a merely deliberative organ, with no power to 
make any impact on the terrible situation in the world. 
 That is why Venezuela once again proposes here 
today, 20 September, that we re-establish the United 
Nations. Last year we made four modest proposals that 
we felt were crucially important for discussion by 
heads of State and Government, ambassadors and 
representatives. 
 The first — President Lula said this yesterday — 
is the expansion of both the permanent and non-
permanent membership of the Security Council, with 
developed and under-developed countries of the third 
world as new permanent members. That is the first 
step. 
 Secondly, there must be effective methods to 
address and resolve world conflicts, with transparent 
debate and decision-making. 
 Thirdly, it is essential that, as everyone demands, 
there be an immediate end to the anti-democratic 
mechanism of the veto that is exercised when decisions 
are made in the Security Council. Let me give a recent 
example. The immoral veto of the United States, 
blocking a resolution, allowed the Israeli forces to 
destroy Lebanon with impunity before our very eyes. 
 Fourthly, as we have always said, the role and 
powers of the Secretary-General must be strengthened. 
Yesterday the Secretary-General practically gave us his 
farewell speech. He recognized that in the past 10 
years serious world problems such as hunger, poverty, 
violence and human rights violations had worsened and 
become more complicated. That is a terrible 
consequence of the collapse of the United Nations 
system and American hegemonistic pretensions. 
 A few years ago Venezuela decided to wage this 
battle within the United Nations, recognizing the 
United Nations, as Members, and lending it our voice 
and our thinking. Our voice is an independent one 
representing dignity, the search for truth and the 
reformulation of the international system, with 
denunciation of persecution and of the aggression of 
hegemonistic forces against peoples of the planet. 
 That is how Venezuela, the homeland of Bolivar, 
came to put itself forward for a non-permanent seat on 
  
 
06-52879 12 
 
the Security Council. The United States Government 
launched open, immoral aggression throughout the 
world to try to prevent Venezuela being freely elected 
to a seat on the Security Council. The empire is afraid 
of the truth, of independent voices. It calls us 
extremists, but it is the extremist. 
 I should like to thank all those countries that have 
announced their support for Venezuela even though the 
ballot is secret and there is no need to make an 
announcement. I believe that the open attack by the 
United States empire has increased the support of many 
countries, and that support strengthens the morale of 
Venezuela, our people and Government. Our brothers 
in the Southern Cone Common Market (MERCOSUR), 
for example, have expressed their support as a bloc. 
With Argentina, Brazil, Paraguay and Uruguay, as well 
as many other Latin American countries, such as 
Bolivia, Venezuela is now a full member of 
MERCOSUR. The Caribbean Community has 
expressed its support for Venezuela, as has the Arab 
League. I am immensely grateful to our Arab and 
Caribbean brothers. The African Union, almost all of 
Africa, has expressed support for Venezuela, as have 
countries such as Russia, China and many others. 
 On behalf of Venezuela and its people, and of the 
truth, I thank them all most warmly. With a seat on the 
Security Council, Venezuela will make not only its 
voice but that of the third world and all peoples heard 
throughout the world. We will defend dignity and truth. 
 Over and above all this, there are reasons to be 
optimistic — a poet would say “hopelessly optimistic”. 
Beyond the threats, the bombs, the wars, aggression, 
preventive war and the destruction of entire peoples, 
we can see that a new era is dawning. As Silvio 
Rodriguez sings, “the era is giving birth to a heart”. 
New trends are developing, alternative ways of 
thinking, alternative movements. Young people think 
differently. As has been shown in scarcely a decade, 
the idea of the end of history has been shown to be 
totally false, as has that of the Pax Americana and the 
establishment of the capitalist neo-liberal model, which 
creates poverty and is rejected. 
 Now we must define the future of the world. The 
dawn is breaking all over: Latin America, Africa, 
Europe and Oceania. I want to emphasize that 
optimistic vision, so that we may strengthen our will 
and our readiness to fight to save the world and build a 
new and better world. 
 Venezuela joins that struggle, and that is why we 
are threatened. The United States has already planned, 
financed and set in motion a coup in Venezuela, and it 
continues to support coup attempts and terrorism there. 
President Michelle Bachelet Jeria reminded us a short 
time ago of the horrendous assassination of the former 
Chilean Foreign Minister, Orlando Letelier. I would 
simply add that those who perpetrated that crime, in 
which an American citizen also died, are free. And they 
are Americans themselves, CIA terrorists. 
 We should also recall that in a few days there will 
be another anniversary: 30 years will have passed since 
another horrendous terrorist act, the destruction of an 
airliner of Cubana de Aviación in which 73 innocent 
people died. Where is the biggest terrorist of this 
continent, who masterminded the blowing up of the 
plane? He spent a few years in prison in Venezuela, but 
thanks to the CIA and Venezuelan Government 
officials at the time he was able to escape. Now he 
lives in the United States, protected by the 
Government. He confessed and was convicted of his 
crime, but the United States Government has double 
standards and protects terrorism when it wants to. I say 
this to make the point that Venezuela is fully 
committed to combating terrorism and violence, and 
joins those peoples that are fighting for peace and a 
world of equals. 
 I have just spoken of the Cuban airliner. Luis 
Posada Carriles is the name of the terrorist concerned. 
He is protected here, as are very corrupt people who 
have fled Venezuela. A group of terrorists bombed 
various embassies and assassinated people. During the 
attempted coup they kidnapped me and were going to 
shoot me. But God intervened, as did a group of loyal 
soldiers and the people, who took to the streets. So by 
a miracle I am here today. The leaders of that 
attempted coup and those terrorist acts are living in this 
country today, protected by the United States 
Government. I accuse the American Government of 
protecting terrorists and of holding a completely 
cynical discourse. 
 I mentioned Cuba. I was very recently in Havana 
for a few days, and I left it feeling happy because the 
birth of a new era could be seen. The Non-Aligned 
Movement summit adopted a historic final document. 
Do not worry; I shall not read it out. It contains a set of 
resolutions adopted after open and transparent debate. 
More than 50 heads of State attended, and Havana was 
the capital of the south for a week. 
 
 
13 06-52879 
 
 We have now relaunched the Non-Aligned 
Movement. If there is anything I could ask of all those 
here, my partners and brothers and sisters, it is that 
they lend their good will to strengthen the Non-
Aligned Movement, which is important for the birth of 
the new era and the prevention of hegemony and 
imperialism. The Assembly will know that we elected 
President Fidel Castro Chairman of the Non-Aligned 
Movement for the next three years, and we can trust 
him to lead us very efficiently. Those who hoped that 
Fidel would die were disappointed, and they will 
continue to be disappointed, because he is back in his 
olive-green fatigues and is now not only President of 
Cuba but Chairman of the Non-Aligned Movement. A 
very strong movement has been born: that of the South. 
We are men and women of the South. 
 With these documents, ideas, criticisms and 
reflections, I am now closing my file and taking the 
book with me. Do not forget that I recommend it very 
warmly and very humbly to all those present. I have 
tried to put forward ideas to save our planet, to save it 
from the imperialist threat. I hope that in this century, 
in the not too distant future, we shall see our children 
and grandchildren living better, in a world of peace 
based on the fundamental principles of the United 
Nations — a renewed and relocated United Nations. I 
believe that it must move to another country, to a city 
of the South. That is what we in Venezuela have 
proposed. The Assembly knows that my personal 
doctor and chief of security had to stay on a locked 
plane. Neither was allowed to come to the United 
Nations. This abuse we regard as a personal insult by 
the Devil. It smells of sulphur here, but God is with us, 
and I embrace you all. May God bless us all. 